—In an action for a divorce and ancillary relief, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated April 1, 1998, as granted those branches of the motion of the plaintiff wife which were to (a) enjoin him from transferring marital assets except *313in the ordinary course of business, and (b) direct him to pay pendente lite child support and maintenance.
Ordered that the order is affirmed insofar as appealed from, with costs.
The trial court properly imposed upon the husband a pendente lite restraint on property transfers outside the ordinary course of business (see, Guttman v Guttman, 129 AD2d 537, 539; Sacks v Sacks, 181 AD2d 727, 728-729).
The husband has not demonstrated that the pendente lite support awards complained of have left him unable to meet his own financial obligations (see, Stravitz v Stravitz, 255 AD2d 503). Rather, the court’s assessment represents an adequate accommodation between the reasonable needs of the parties with due regard for the preseparation standard of living (see, Domestic Relations Law § 236; Hills v Hills, 182 AD2d 584). Any inequities perceived by the husband can best be remedied by a speedy trial (see, Stravitz v Stravitz, supra).
The husband’s remaining contentions are without merit. Bracken, J. P., S. Miller, Thompson and Sullivan, JJ., concur.